NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
PHOENIX SOLUTIONS, INC.,
Plaintiff-Appellant,
V.
WEST INTERACTIVE CORP.,
Defendant-Appellee.
2011-1022
Appeal from the United States District Court for the
Centra1 District of Ca1ifornia in case no. 09-CV»8156,
Seni0r Judge Mariana R. Pfae1zer. `
ON MOTION
ORDER
Upon consideration of the motion to withdraw Aaron
M. Nathan as counsel for West Interactive C0rporati0n,
IT ls 0RDERED THAT:
The motion is granted

PHOENTX SOLUTION V. WEST INTERACTIVE . 2
FoR THE CoURT
   /S/ Jan Horbaly
CC.
S
Date Jan H0rbaly
Clerk
R. Joseph Trojan, ESq.
Mark A. Len1ley, Esq. rn-EB
Aaron M. Nathan, Esq. u_3_ conn-1-oF APPEALS mg
THE FEDEBAL C!RClilT
JAN 25 2011
JAN l'URBALY
CLEHS